PER CURIAM.
The appellant was informed against, tried before a jury and found guilty of receiving stolen property. By the order entered thereon the defendant was adjudged guilty, sentence was withheld and the defendant was placed on probation for a period of five years.
The defendant appealed, and contends the court erred by denying his motion for acquittal, and by refusing to grant a motion for mistrial for a remark of the prosecutor in closing argument which appellant claims constituted a comment on failure of the defendant to testify and therefore was fundamental error.
On consideration of appellant’s contentions in the light of the record, briefs and argument, we hold no reversible error has been shown. The motion for acquittal was properly denied. The conviction is supported by competent substantial evidence. Lett v. State, Fla.App.1965, 174 So.2d 568; Devlin v. State, Fla.App.1965, 175 So.2d 82. The remark made by the prosecutor was not one which reasonably could be regarded or construed to constitute a comment on failure of the defendant to testify in the cause on his own behalf. State v. Jones, Fla. 1967, 204 So.2d 515.
Affirmed.